UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4579
JOSEPH TITO GRIN, a/k/a Jo Jo,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-98-257)

                      Submitted: May 22, 2002

                       Decided: July 16, 2002

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Joseph M. Wilson, Jr., BROWNE, FLEBOTTE, WILSON & HORN,
P.L.L.C., Durham, North Carolina, for Appellant. Benjamin H. White,
Jr., United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GRIN
                              OPINION

PER CURIAM:

   Joseph Tito Grin was convicted of conspiracy to distribute powder
cocaine and crack cocaine. He was sentenced to 324 months’ impris-
onment. On appeal, we affirmed Grin’s conviction but vacated his
sentence and remanded for another sentencing hearing, finding that
the Government had not timely disclosed Grin’s presentence report.
At the second sentencing hearing, Grin challenged the firearm
enhancement and the calculation of the drug amount. The district
court, however, interpreted our prior mandate to preclude review of
these objections, and ultimately resentenced Grin to 324 months. Grin
now appeals.

   A resentencing hearing should be conducted de novo unless the
court of appeals’ mandate specifically limits the district court to cer-
tain issues. United States v. Broughton-Jones, 71 F.3d 1143, 1149 n.4
(4th Cir. 1995) (remand without limitation); see also United States v.
Apple, 962 F.2d 335, 337 (4th Cir. 1992) (remand instruction limited
to specific potential error). After a careful review of the sentencing
transcript, we believe that the district court misconstrued the scope of
our mandate. Accordingly, we are constrained to again vacate Grin’s
sentence and remand the case for resentencing, which should be con-
ducted de novo. Of course, we express no opinion on the merits of
any sentencing issues that have been or might be raised by Grin. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                        VACATED AND REMANDED